—Order unanimously reversed on the law. Memorandum: County Court erred in directing defendant to pay restitution to the Crime Victims Board. Defendant’s plea was “negotiated on terms that did not include mention of restitution” (People v Cowan, 168 AD2d 509). Because the order of restitution fails to conform to the terms of the plea agreement, it must be reversed (see, People v Virola, 203 AD2d 164, 164-165; see also, People v Kevin C., 265 AD2d 828, 829). (Appeal from Order of Genesee County Court, Morton, J. — Restitution.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Lawton, JJ.